Exhibit 10.2

 

[SEMTECH LOGO]

 

 

STOCK OPTION AWARD AGREEMENT

(INDUCEMENT OPTION – TIME VESTED)

 

THIS AGREEMENT, entered into April 3, 2006 between Semtech Corporation, a
Delaware Corporation (the "Company"), and Mohan R. Maheswaran (the "Optionee").

 

R E C I T A L S

 

The Compensation Committee of the Board of Directors (“Committee”) has
determined that it is in the best interests of the Company and its stockholders
to grant the option described in this Agreement to the Optionee as an essential
inducement to accept the Company’s offer of employment and a material component
of his compensation.

 

NOW, THEREFORE, it is agreed as follows:

 

1.             Grant of Option. The Company hereby grants to the Optionee as of
the date hereof the option (“Option”) to purchase all or any part of an
aggregate of 250,000 shares of the Company’s common stock (“Stock”), subject to
adjustment in accordance with paragraph 21 below.

2               Type of Option. The Option is not intended to qualify as an
incentive stock option under Section 422A of the Internal Revenue Code of 1986,
as amended (“Code”). The Option is intended to qualify as an inducement option
within the meaning of NASDAQ Rule 4350 (i)(1)(A)(iv).

3.             Option Price. The price to be paid for Stock upon exercise of the
Option or any part thereof shall be $17.89 per share, which equals or exceeds
the fair market value of the Stock as of the date of grant.

4.             Right to Exercise. Subject to the conditions set forth in this
Agreement, the right to exercise the Option shall accrue as follows, with no
portion of the right to exercise accruing on any other date (e.g. no pro-ration)
except as specifically set forth in this Agreement:

Date

Number of Shares

April 3, 2007

62,500

April 3, 2008

62,500

April 3, 2009

62,500

April 3, 2010

62,500

 

5.             Securities Law Requirements. No part of the Option shall be
exercised if counsel to the Company determines that any applicable registration
requirement under the Securities Act of 1933, as amended (the “Securities Act”)
or any other applicable requirement of Federal or State law has not been met.

6.             Term of Option. The Option shall terminate in any event on the
earliest of (a) April 3, 2012 at 11:59 PM, (b) the expiration of the period
described in paragraph 7 below, (c) the expiration of

 


--------------------------------------------------------------------------------

 

the period described in paragraph 8 below, (d) the expiration of the period
described in paragraph 9 below, or (e) the expiration of the period described in
paragraph 10 below.

 

7.

Exercise Following Termination of Service.

(a) Except as provided in subsection (b) of this paragraph or in paragraph 10
below, if the Optionee's service with the Company terminates for any reason, or
no reason, whether voluntarily or involuntarily, with or without cause, other
than death, disability or retirement, any portion of the Option granted
hereunder held by such person which is not then exercisable shall terminate and
any portion of the Option which is then exercisable may be exercised within
ninety (90) consecutive days after the date of such cessation.

(b) If, prior to a Change in Control (as defined in paragraph 22 below) or more
than twelve months after a Change in Control, the Company terminates the
Optionee’s employment other than for Cause (as defined in paragraph 22 below),
death or disability, or the Optionee resigns for Good Reason (as defined in
paragraph 22 below) within 30 days following the occurrence of any of the events
constituting a Good Reason event, to the extent not already vested, a portion of
the Option related to an additional 25% of the shares of Stock originally
subject to the Option shall automatically become fully vested and exercisable as
of the date of termination of employment without any further action on the part
of the Board of Directors of the Company (“Board”), the stockholders or the
Committee; provided, that the Optionee executes a release agreement,
substantially in the form attached hereto as Exhibit A (and revised, as
determined to be appropriate by the Company, to reflect changes in the law to
ensure the enforceability of such agreement) (“Release”), and the Optionee
complies with the covenant set forth in subsection (c) below. The portion of the
Option vested under this provision may be exercised within ninety (90)
consecutive days after the date of termination of Optionee’s employment.

(c) The Optionee agrees that eligibility for the accelerated vesting set forth
in subsection (b) is contingent on his agreement and compliance with the
requirement that for a period of one year the Optionee does not accept
employment nor an engagement as a consultant with a competitor (including
Intersil Corporation, International Rectifier Corporation, Maxim Integrated
Products, Analog Devices, Inc., Linear Technology Corporation, National
Semi-Conductor Company, Micrel, Inc., Texas Instruments, Inc., any other company
in the peer group of competitors used in connection with the performance
based-options issued to the Optionee by the Company, and any other company that
designs or sells integrated circuits for the end market applications in which
the Company’s products are used), where such position is comparable to the
position the Optionee held with the Company and where the Optionee cannot
reasonably satisfy the Company that the new employer is prepared to (or such
employer does not take adequate steps to) preclude and to prevent disclosure of
the Company’s confidential information. The Optionee acknowledges and agrees
that the provisions of this subsection (c) are reasonable and necessary to
protect the confidential and proprietary information of the Company and that the
restrictions contained herein do not restrain the Optionee from engaging in an
entire business or profession but only from engaging in a narrow and specific
subset of activities. The Optionee also acknowledges and agrees that absent the
promises and representations made by the Optionee in this subsection (c), the
Company would not agree to provide the Optionee the benefits described in
subsection (b). If, on the date of termination, the Company has knowledge that
the Optionee has breached or intends to breach his obligations under this
subsection (c), the Optionee shall not be entitled to the accelerated vesting
described in subsection (b), unless such knowledge is incorrect. Notwithstanding
any vesting pursuant to subsection (b), the Company reserves all available
remedies, whether in law or in equity, with respect to any breach by the
Optionee of his obligations under this subsection (c).

8.             Exercise Following Death or Disability. If the Optionee's service
with the Company terminates by reason of the Optionee's death or disability (as
defined below), the Option (to the extent it has not previously been exercised
and is then exercisable) may be exercised within one year after the date of the
Optionee's death or termination by reason of disability. In the case of death,
the exercise may be

 

 

 

- 2 -

 


--------------------------------------------------------------------------------

 

made by his or her representative or by the person entitled thereto under the
Optionee's will or the laws of descent and distribution, provided however, that
such representative or such person consents in writing to abide by and be
subject to the terms of this Agreement and such writing is delivered to the
Chief Financial Officer of the Company. For purposes hereof, “disability” shall
mean a medically determinable physical or mental impairment which has made an
individual incapable of engaging in any substantial gainful activity. A
condition shall be considered a disability only if (i) it can be expected to
result in death or has lasted or can be expected to last for a continuous period
of not less than twelve (12) months, and (ii) the Committee, based on medical
evidence, has expressly determined that a disability exists.

9.             Exercise Following Retirement. If the Optionee's service with the
Company terminates by reason of retirement (as defined below) the Option (to the
extent it has not previously been exercised and is then exercisable) may be
exercised within ninety (90) days after the date of the Optionee's retirement.
For purposes hereof, “retirement” shall mean the voluntary cessation of
employment by an individual upon the attainment of age sixty-five (65) and the
completion of not less than twenty (20) years of service with the Company or a
subsidiary.

10.           Exercise Following Change of Control. Notwithstanding any other
provision to the contrary contained herein, subject to the provisions of
paragraph 21 below, if within 12 months following a Change in Control, the
Company terminates the Optionee’s employment other than for Cause, death, or
disability, or the Optionee resigns for Good Reason within 30 days following
occurrence of any of the events constituting a Good Reason event, the Option
shall automatically become fully vested and exercisable as of the date of
termination of employment, whether or not then exercisable, without any further
action on the part of the Board, the stockholders or the Committee; provided,
that the Optionee executes a Release. In such event, the Option may be exercised
within ninety (90) consecutive days after the date of termination of Optionee’s
employment.

11.           Nontransferability. The Option shall be exercisable during the
Optionee's lifetime only by the Optionee or the Optionee's guardian or legal
representative and shall be nontransferable, except that the Optionee may
transfer all or any part of the Option by will or by the laws of descent and
distribution. Except as otherwise provided herein, any attempted alienation,
assignment, pledge, hypothecation, attachment, execution or similar process,
whether voluntary or involuntary, with respect to all or any part of the Option
or any right thereunder, shall be null and void.

12.           Effect of Exercise. Upon exercise of all or any part of the
Option, the number of shares of Stock subject to the Option shall be reduced by
the number of shares with respect to which such exercise is made.

13.           Exercise of Option. The Option may be exercised by delivering to
the Company (a) a written notice of exercise in substantially the form
prescribed from time to time by the Committee and (b) full payment of the option
price for each share of Stock purchased under the Option. Such notice shall
specify the number of shares of Stock with respect to which the Option is
exercised and shall be signed by the person exercising the Option. If the Option
is exercised by a person other than the Optionee, such notice shall be
accompanied by proof, satisfactory to the Company, of such person's right to
exercise the Option. The Option price shall be payable, provided that in each
case such method is permissible under all applicable laws and regulations
(including, but not limited to, those promulgated by the Securities and Exchange
Commission), (a) in U.S. dollars in cash (by check), (b) by delivery of shares
of stock registered in the name of the Optionee having a fair market value at
the time of exercise equal to the amount of the purchase price, (c) any
combination of the payment of cash and the delivery of stock, (d) a
broker-assisted cashless exercise, or (e) as otherwise approved by the Committee
in its sole and absolute discretion.

14.           Withholding Taxes. If the Optionee is an employee or former
employee of the Company when all or part of the Option is exercised, the Company
may require the Optionee to deliver payment of

 

 

 

- 3 -

 


--------------------------------------------------------------------------------

 

any withholding taxes (in addition to the option price) in cash with respect to
the difference between the Option price and the fair market value of the Stock
acquired upon exercise.

15.           Issuance of Shares. Subject to the foregoing conditions, the
Company, as soon as reasonably practicable after receipt of a proper notice of
exercise and without transfer or issue tax or other incidental expense to the
person exercising the Option, shall deliver to such person at the principal
office of the Company, or such other location as may be acceptable to the
Company and such person, one or more certificates for the shares of Stock with
respect to which the Option is exercised. Such shares shall be fully paid and
nonassessable and shall be issued in the name of such person. However, at the
request of the Optionee, such shares may be issued in the names of the Optionee
and his or her spouse as (a) joint tenants with right of survivorship, (b)
community property, or (c) tenants in common without right of survivorship.

16.           Rights as a Stockholder. Neither the Optionee nor any other person
entitled to exercise the Option shall have any rights as a stockholder of the
Company with respect to the Stock subject to the Option until a certificate for
such shares has been issued to him or her upon exercise of the Option.

17.           Notices. Any notice to the Company contemplated by this Agreement
shall be addressed to it in care of its Chief Financial Officer; and any notice
to the Optionee shall be addressed to him or her at the address on file with the
Company on the date hereof or at such other address as he or she may hereafter
designate in writing.

18.           Not a Contract of Employment. By executing this Agreement,
Optionee acknowledges and agrees that

 

(a)

a person whose employment is terminated before full vesting of an award, such as
the one granted by this Agreement, could attempt to argue that he or she was
terminated to preclude vesting of the award;

 

(b)

Optionee promises never to make such a claim;

 

(c)

nothing in this Agreement gives Optionee the right to remain in the employ of
the Company or any subsidiary or to affect the absolute and unqualified right of
the Company and any of its subsidiaries to terminate Optionee’s employment at
any time for any reason or no reason and with or without cause or prior notice;

 

(d)

except to the extent explicitly provided otherwise in a then effective written
employment contract executed by Optionee and the Company, Optionee is an at will
employee whose employment may be terminated without liability at any time for
any reason; and

 

(e)

the Company would not have granted this award to Optionee but for these
acknowledgements and agreements.

 

19.           Interpretation. The interpretation, construction, performance and
enforcement of this Agreement shall lie within the sole discretion of the
Committee, and the Committee’s determinations shall be conclusive and binding on
all interested persons.

20.           Choice of Law – Binding Arbitration. This Agreement shall be
governed by and construed in accordance with the internal substantive laws (not
the law of choice of laws) of the State of California. Any dispute or
disagreement regarding the Optionee’s rights under this Agreement shall be
settled solely by binding arbitration in accordance with the terms of the
Executive’s Employee Acknowledgement and Agreement.

 

21.

Adjustments for Corporate Transactions. The Committee may determine that:

 

(a)

In the event that the outstanding shares of Stock of the Company are changed
into or exchanged for a different number or kind of shares or other securities
of the Company

 

 

 

- 4 -

 


--------------------------------------------------------------------------------

 

by reason of any recapitalization, reclassification, stock split, stock
dividend, combination or subdivision, appropriate adjustment shall be made in
the number of shares of this award. Such adjustment shall be made without change
in the total price applicable to the unexercised portion of this award, and a
corresponding adjustment in the applicable option price per share shall be made.
No such adjustment shall be made which would, within the meaning of any
applicable provisions of the Code, constitute a modification, extension or
renewal of this award or a grant of additional benefits to the Optionee.

 

(b)

In case (A) the Company is merged or consolidated with another corporation or
other entity and the Company is not the surviving corporation, (B) all or
substantially all of the assets or more than 50% of the outstanding voting stock
of the Company is acquired by any other corporation or other entity or (C) of a
reorganization or liquidation of the Company, the Committee or the governing
body of any entity assuming the obligations of the Company, shall, as to any
outstanding portion of this award, either (x) make appropriate provision for its
protection by the substitution on an equitable basis of appropriate stock of the
Company, or of the merged, consolidated or otherwise reorganized corporation
which will be issuable in respect of the shares of Stock of the Company,
provided that no additional benefits shall be conferred upon the Optionee as a
result of such substitution, and the excess of the aggregate fair market value
of the shares subject to the outstanding portion of the award immediately after
such substitution over the purchase price thereof is not more than the excess of
the aggregate fair market value of the shares subject to the outstanding portion
of the award immediately before such substitution over the purchase price
thereof, or (y) upon written notice to the Optionee, provide that the
unexercised portion of this award must be exercised within a specified number of
days of the date of such notice or it will be terminated. In any such case, the
Committee may, in its discretion, accelerate (or in the case of clause (y),
shall accelerate) the exercise dates of the outstanding portion of this award;
provided, however, that Section 10 shall govern acceleration of the award with
respect to the events described therein.

 

22.

Definitions.

 

(a)

“Cause” means (1) an act of personal dishonesty taken by the Optionee in
connection with the Optionee’s responsibilities as an employee which is intended
to result in a substantial personal benefit to the Optionee, the Optionee’s
family or the Optionee’s affiliates (defined as any entity in which the Optionee
or the Optionee’s family member has a substantial beneficial interest), (2) the
Optionee’s conviction of, or entering a plea of guilty or nolo contendere to, a
crime that constitutes a felony (other than traffic related offenses not
involving serious bodily injury), (3) an act by the Optionee which constitutes
willful misconduct or gross negligence and is materially injurious, or
reasonably expected to result in material injury, to the Company, (4) the
Optionee’s willful failure to follow the lawful directives of the Board that are
consistent with the Optionee’s position and duties, or (5) the Optionee’s
material breach of the Code of Conduct, which, for any breach that can be cured
going forward, is not cured by the Optionee within 15 calendar days after
Optionee’s receipt of written notice from the Company specifying the nature of
the Optionee’s purported material breach.

 

(b)

“Change in Control” shall mean the occurrence of any of the following events
with respect to the Company: (A) any consolidation or merger involving the
Company if the shareholders of the Company immediately before such merger or
consolidation do not own, directly or indirectly, immediately following such
merger or consolidation, more than fifty percent (50%) of the combined voting
power of the outstanding voting

 

 

 

- 5 -

 


--------------------------------------------------------------------------------

 

securities or interests of the corporation (or its parent corporation) or other
entity resulting from such merger or consolidation in substantially the same
proportion as their ownership of the shares of Stock immediately before such
merger or consolidation; (B) any sale, lease, license, exchange or other
transfer (in one transaction or a series of related transactions) of all, or
substantially all, of the business and/or assets of the Company or assets
representing over 50% of the operating revenue of the Company; or (C) any person
(as such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934, as amended (“Exchange Act”)) who is not, on October 3, 2001, a
“controlling person” (as defined in Rule 405 promulgated under the Securities
Act of 1933, as amended) (a “Controlling Person”) of the Company shall become
(x) the beneficial owner (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of over 50% of the Company’s outstanding Stock or the combined
voting power of the Company’s then outstanding voting securities entitled to
vote generally or (y) a Controlling Person of the Company.

 

(c)

“Good Reason” means, without Optionee’s express, written consent (A) a
significant reduction of Optionee’s duties, title, position or responsibilities
relative to Optionee’s duties, title, position or responsibilities in effect
immediately prior to such reduction; (B) a reduction by the Company of
Optionee’s base salary or target bonus as in effect immediately prior to such
reduction, unless such reduction is part of an across-the-board reduction in the
salary level of all other executive officers of the Company by the same
percentage amount; (C) Optionee’s relocation to a facility or a location more
than thirty-five (35) miles from the Company’s current headquarters location; or
(D) the Company fails to nominate Optionee to stand for election as a Director
at the Company’s next annual meeting of shareholders to be held on June 15, 2006
or for subsequent re-election for so long as Optionee is the Company’s Chief
Executive Officer and an incumbent Director, unless such nomination is
prohibited by law or by any listing standard applicable to the Company.

 

23.           Entire Agreement. This Agreement and the offer letter dated March
12, 2006 from the Company to the Executive constitute the entire understanding
between the parties to this Agreement with regard to the subject matter of this
Agreement. They supersede any other agreements, representations or
understandings (whether oral or written and whether express or implied) which
relate to the subject matter of this Agreement.

 

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, in
the case of the Company by its duly authorized officer, as of the day and year
first above written.

 

 

SEMTECH CORPORATION,

 

a Delaware corporation

 

 

          /s/ Mohan R. Maheswaran          



By        /s/ David G. Franz, Jr.                              

 

                            Optionee



             David G. Franz, Jr.

 

               Mohan R. Maheswaran    



             Vice President and Chief Financial Officer

 

 

____________________________

 

Optionee's Spouse*

 

Optionee's State of residence: _______________________________

 

*Include signature and name of Optionee's spouse if Optionee is married.

 

 

 

- 6 -

 


--------------------------------------------------------------------------------

 

 

[SEMTECH LOGO]

 

EXHIBIT A

FORM OF RELEASE

 

Date

 

Mohan Maheswaran

Address

 

Re: Termination of Employment - Agreement and Release

 

Dear Mohan:

 

This letter agreement (“Agreement”) presents the terms, conditions,
understandings, and agreements reached between me, Mohan Maheswaran, and Semtech
regarding resolution, settlement and release of any disputes or claims I may
have arising from my employment by Semtech, including any matters related to the
termination of my employment.

 

I acknowledge that I have the opportunity, should I desire, to consult with an
attorney of my choice prior to executing this Agreement.

 

In consideration of the respective promises, releases, and commitments stated in
this Agreement, Semtech and I (collectively referred to as “the Parties”) agree
as follows:

 

1.          Release from Responsibilities/Termination. I am relieved of my
responsibilities to and with Semtech effective _________________ (“Notice Date”
or “last date of active employment). Under this Agreement, I will remain an
employee of Semtech until _________ (___ weeks) at which time my employment with
Semtech will terminate (“Termination Date”).

 

2.

Benefits

(a)         In General. Semtech promises that I will receive the amount and
benefits set forth in this Section that are conditioned on my execution of this
Agreement, 75% of which are being paid to induce me to release any claims I may
have under the Age Discrimination in Employment Act (“ADEA”). I may revoke the
release of ADEA Causes of Action in Section 3(a) of this Agreement within 7 days
after I sign it, in which case I will not receive the amounts or benefits that
are being paid to me for my release of ADEA Causes of Action, and my release of
ADEA Causes of Action will not go into effect. I acknowledge that my release of
ADEA Causes of Action under that

Initialed

 

 

Employee

 

Company

 

 

A1

 

 


--------------------------------------------------------------------------------

 

section constitutes an entirely separate agreement from the balance of this
Agreement. Because my release of ADEA Causes of Action is separate, if I revoke
my release of ADEA Causes of Action, I understand that I will not be revoking my
release of any Claims (as defined in Section 2(c)) or any other part of this
Agreement, which will remain in effect.

(b)         Pre-Termination Compensation. I will continue to receive any present
salary on my regular paydays, through the Termination Date. Immediately
following the Termination Date, I will receive cash in lieu of any unused
vacation days I may then have.

(c)         Consideration. In exchange for this Agreement, I will receive the
following payments and benefits as provided in [Section 15(a) or (b)] of that
certain Offer Letter, dated as of _________, 2006 (“Offer Letter”: [specifically
describe the payments and benefits herein including treatment of equity awards].
These payments and benefits will be paid to me if I re-execute this Agreement
during the 15-day period beginning on the day after the Termination Date. I
agree that my re-execution of this Agreement shall update this Agreement to
reflect any Claims (as defined in Section 3) that I may have accrued since I
first executed this Agreement. If I do not satisfy this re-execution
requirement, the amount I will be paid shall be reduced to $1000.

(d)         Compensation and Benefit Plans. I will cease to be eligible to
participate under any stock option, bonus, incentive compensation, commission,
medical, dental, life insurance, retirement, and other compensation or benefit
plans of Semtech or any affiliate following my termination of employment.
Thereafter, I will have no rights under any of those plans, except as follows:

(i)       Group Insurance. I will have any legally-mandated rights, if any, to
COBRA continuation coverage as to any Company-provided medical, dental, or
vision plan in which I participate. In addition, I shall be entitled to the
group insurance benefits prescribed in [Section 15(a)(ii) or (b)(iii)] of the
Offer Letter, which reads: [insert language]

(ii)      Qualified and Non-Qualified Plan Retirement Benefits. I will retain
any vested benefits under all qualified and non-qualified retirement plans of
Semtech, and all rights associated with such benefits, as determined under the
official terms of those plans.

(iii)     Equity Awards. My restricted stock and stock options shall vest in
accordance with their written terms and, in the case of stock options, be
exercisable in accordance with their written terms.

(iv)     Indemnity and D&O Insurance. I will continue to be covered by (a) the
terms and conditions of the Indemnity Agreement entered into between Semtech and
me on [DATE] (the “Indemnity Agreement”) and (b) the terms of

 

Initialed

 

 

Employee

 

Company

 

 

A2

 


--------------------------------------------------------------------------------

 

Semtech’s D&O insurance policy for claims against me that arise out of matters
or events that occurred prior to the Termination Date.

Payment made under this Agreement will not be included in my compensation for
purposes of calculating the benefits to which I am entitled under any employee
benefit program, notwithstanding anything in it to the contrary.

 

3.

Complete Release.

(a)         Release of ADEA Causes of Action. I irrevocably and unconditionally
release all claims that I may now have against the Released Parties listed in
Section 3(e) under the ADEA, which prohibits age discrimination in employment
(ADEA Causes of Action).

(b)         Release of Claims Other Than ADEA Causes of Action. I irrevocably
and unconditionally release all claims described in Section 3(c) that I may now
have against the Released Parties listed in Section 3(e).

(c)         Claims Released. The claims I am releasing under Section 3(b)
include all known and unknown claims, promises, causes of action, or similar
rights of any type that I presently may have (“Claims”) with respect to any
Released Party listed in Section 3(e). I understand that the term “Claims” does
not include any ADEA Causes of Action. I understand that the Claims I am
releasing might arise under many different foreign, domestic, national, state,
or local laws (including statutes, regulations, other administrative guidance,
and common law doctrines), such as the following:

(i)       Anti-discrimination statutes (other than the ADEA), such as Executive
Order 11,141, which prohibits age discrimination in employment; Title VII of the
Civil Rights Act of 1964, Sections 1981 and 1983 of the Civil Rights Act of
1866, and Executive Order 11,246, which prohibit discrimination based on race,
color, national origin, religion, or sex; the Equal Pay Act, which prohibits
paying men and women unequal pay for equal work; the Americans With Disabilities
Act and Sections 503 and 504 of the Rehabilitation Act of 1973, which prohibit
discrimination based on disability; and any other federal, state, or local laws
prohibiting discrimination, such as the California Fair Employment and Housing
Act, which prohibits discrimination in employment based on actual or perceived
race, religion, color, national origin, ancestry, physical or mental disability,
medical condition, marital status, sex, age, sexual orientation, or association
with a person who has, or is perceived to have, any of those characteristics.

(ii)      Federal employment statutes, such as the WARN Act, which requires that
advance notice be given of certain work force reductions; the Employee
Retirement Income Security Act of 1974, which, among other things, protects
employee benefits; and any other federal laws relating to employment, such as
veterans’ reemployment rights laws.

(iii)     Other laws, such as any federal, state, or local laws restricting an
employer’s right to terminate employees, or otherwise regulating

 

Initialed

 

 

Employee

 

Company

 

 

A3

 


--------------------------------------------------------------------------------

 

employment; any federal, state, or local law enforcing express or implied
employment contracts or requiring an employer to deal with employees fairly or
in good faith; any other federal, state, or local laws providing recourse for
alleged wrongful discharge, tort, physical or personal injury, emotional
distress, fraud, negligent misrepresentation, defamation, and similar or related
claims, and any other law, such as California Labor Code Section 200 et seq.,
relating to salary, commission, compensation, benefits, and other matters, any
applicable California Industrial Welfare Commission order.

(iv)     Examples of released Claims include, but are not limited to the
following (except to the extent explicitly preserved by Section 2 or 3(a) of
this Agreement): (i) Claims that in any way relate to or arose during my
employment with Semtech, or the termination of that employment, such as Claims
for compensation, bonuses, commissions, lost wages, or unused accrued vacation
or sick pay; (ii) Claims that in any way relate to the design or administration
of any employee benefit program; (iii) Claims that have irrevocable or vested
rights to severance or similar benefits or to post-employment health or group
insurance benefits; or (iv) any Claims to attorneys’ fees or other indemnities
(such as under the Civil Rights Attorneys’ Fees Act), with respect to Claims I
am releasing.

(d)         Unknown Claims and ADEA Causes of Action: I understand that I am
releasing Claims and ADEA Causes of Action that I may not know about. That is my
knowing and voluntary intent even though I recognize that someday I might regret
having signed this Agreement. Nevertheless, I am assuming that risk and I agree
that this Agreement shall remain effective in all respects in any such case. I
expressly waive all rights I might have under any law that is intended to
protect me from waiving unknown claims, such as California Civil Code Section
1542. I understand the significance of doing so. California Civil Code Section
1542 provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

(e)         Released Parties: The Released Parties are Semtech, all current and
former parents, subsidiaries, related companies, partnerships, or joint
ventures, and, with respect to each of them, their predecessors and successors;
and, with respect to each such entity, all of its past, present, and future
employees, officers, directors, stockholders, owners, representatives, assigns,
attorneys, agents, insurers, employee benefit programs (and the trustees,
administrators, fiduciaries, and insurers of such programs), and any other
persons acting by, through, under or in concert with any of the persons or
entities listed in this subsection, and their successors.

(f)          Claims Not Released: It is my intention to release all Claims and
ADEA Causes of Action that I may have. Notwithstanding the previous sentence,

 

Initialed

 

 

Employee

 

Company

 

 

A4

 


--------------------------------------------------------------------------------

 

Semtech and I agree that this Agreement does not release my rights to enforce
this Agreement, such as Semtech’s obligation to make the payments and provide
the benefits described in Section 2. Moreover, I understand that this Agreement
does not release claims that cannot be released as a matter of law. For example,
this Agreement does not release the following types of claims to the extent that
they cannot be released as a matter of law: claims under the Family Medical
Leave Act, the Fair Labor Standards Act of 1938, the California Workers’
Compensation Act, the California Family Rights Act, and Division 3, Article 2 of
the California Labor Code. In determining whether this Agreement provided me
with adequate consideration, I assumed that I was releasing all such Claims and
ADEA Causes of Action, including those that cannot be released as a matter of
law. Based on that assumption, I determined that I was receiving sufficient
consideration to induce me to release such Claims and ADEA Causes of Action.
Accordingly, I promise never to assert that this Agreement was not knowing and
voluntary because I did not know which Claims or ADEA Causes of Action I could
not lawfully release. In order to effectuate my intent to release all Claims and
ADEA Causes of Action, I agree that if I am ever awarded any amount with respect
to a Claim or ADEA Cause of Action against a Released Party that is not
extinguished by this Agreement, everything paid to me under Section 2 shall be
applied to satisfy any such Claim or ADEA Cause of Action.

 

4.

Promises.

(a)         Employment Termination: I agree that my employment with Semtech and
its affiliates will end on the Termination Date. Between now and the Termination
Date, I agree that no changes to my job duties shall constitute Good Reason
under my Offer Letter. No one has represented to me that Semtech or its
affiliates will ever seek to rehire me and, except to the extent that their duly
authorized officers personally ask me to do so, I will not seek employment with
them. Semtech and I acknowledge that I have [voluntarily resigned for Good
Reason/been terminated without Cause, as such terms are defined in the Offer
Letter].

(b)         Pursuit of Claims: Except as specifically identified above my
signature at the end of this Agreement, I have not filed, initiated, or
prosecuted (or caused to be filed, initiated, or prosecuted) any lawsuit,
complaint, charge, action, compliance review, investigation, or proceeding with
respect to any Claim this Agreement purports to waive, and I promise never to do
so in the future, whether as a named plaintiff, class member, or otherwise. I
promise to request any administrative agency or other body assuming jurisdiction
of any such lawsuit, etc. to withdraw from the matter or dismiss it with
prejudice. However, the two preceding sentences shall not preclude me from
filing or prosecuting a charge with any administrative agency with respect to
any such Claim as long as I do not seek any damages, remedies, or other relief
for myself personally, which I promise not to do, and any right to which I
hereby waive. If I am ever awarded or recover any amount as to a Claim I have
purported to waive in this Agreement, I agree that the amount of the award or
recovery shall be reduced by the amounts I was paid under this Agreement,
increased appropriately for the time value of money, using an interest rate of 8
percent per annum. To the extent such a setoff is not effected, I promise to
pay, or assign to Semtech my right to receive,

 

Initialed

 

 

Employee

 

Company

 

 

A5

 


--------------------------------------------------------------------------------

 

the amount that should have been set off. I promise never directly or indirectly
to bring or participate in an action against any Released Party under California
Business & Professions Code Section 17200 or under any other unfair competition
law of any jurisdiction. This subsection shall not prohibit me from challenging
the validity of the ADEA Causes of Action released in Section 3(a) of this
Agreement.

 

(c)

Return of Property and Company Debts.

(i)       I agree to provide Semtech, or assist Semtech in retrieving, all
information, records, or other materials belonging or relating to Semtech or my
services with Semtech, in whatever recorded or retrievable form, which are or
have been in my possession or control in connection with my employment by
Semtech. I agree to return all keys to Semtech files, desks, etc., in my
possession, and disclosure to Semtech of all computer or other electronic
storage system passwords, access codes, or other electronic "keys." I agree that
I will not remove from Semtech nor retain any document, file, electronic record,
or other item containing, in whole or in part, any confidential or proprietary
information of Semtech of which I gained knowledge or to which I gained access
during my employment.

(ii)      Additionally, I agree that I will not remove from Semtech nor retain
under my control, directly or indirectly, in whole or in part, any software
program, development tool, design aid, or any other item, asset, or property
owned, licensed, or utilized by Semtech. I acknowledge that I may be personally
liable to the applicable owner for any misuse or misappropriation by me of any
such program, tool, aid, or item, to the extent the owner claims for itself
intellectual property or other rights in the item. I acknowledge that I have
returned to Semtech any and all such items which may have been previously used
by me in any off site or remote office or work location. The first sentence of
this paragraph in no way prohibits me from securing, in my own name and for my
own account, any such commercially available program, tool, aid, or item
directly from the owner for my own use.

(iii)     By my last day of work, I will have cleared all expense accounts,
repaid everything I owe to Semtech or any Released Party, paid all amounts I owe
on Semtech-provided credit cards or accounts (such as cell phone accounts), and
canceled or personally assumed any such credit cards or accounts.

(d)         Ownership of Claims and ADEA Causes of Action. I have not assigned
or transferred any Claim or ADEA Cause of Action I am purporting to release, nor
have I attempted to do so.

(e)         Nonadmission of Liability: I agree not to assert that this Agreement
is an admission of wrongdoing and I acknowledge that the Released Parties do not
believe or admit that any of them has done anything wrong.

(f)          No Disparagement or Harm: I agree not to denigrate or otherwise
disparage Semtech, any other Released Party, or any of Semtech’s products,
processes, experiments, policies, practices, standards of business conduct, or
areas or

 

Initialed

 

 

Employee

 

Company

 

 

A6

 


--------------------------------------------------------------------------------

 

techniques of research, and Semtech agrees that none of its officers or members
of its Board of Directors shall denigrate or otherwise disparage me. However,
nothing in this subsection (f) shall prohibit me from complying with any lawful
subpoena or court order or taking any other actions affirmatively authorized by
law. I agree not to incur any expenses, obligations, or liabilities on behalf of
Semtech.

(g)         Existing Obligations Continue: I agree to remain bound by any
Company or Company affiliate agreement or policy relating to confidential
information, invention, nonsolicitation, noncompetition, or similar matters to
which I am now subject.

(h)         Implementation: I agree to sign any documents and do anything else
that in the future is needed to implement this Agreement.

(i)          Other Representations: In addition to my other representations in
this Agreement, I have made the following representations to Semtech, on which I
acknowledge it also has relied in entering into this Agreement with me:

(i)       There Have Been No Wrongful Acts: I have not suffered any
discrimination on account of my age, sex, race, national origin, marital status,
sexual orientation, or any other protected status, and none of these ever has
been an adverse factor used against me by any Released Party. I have not
suffered any job-related wrongs or injuries for which I might still be entitled
to compensation or relief, such as an injury for which I might receive a
workers’ compensation award in the future or a violation of my rights under the
California Family Rights Act, or the Family Medical Leave Act. I already have
been paid all wages, commissions, compensation, benefits, and other amounts that
any Released Party has ever owed I, except for unpaid amounts or benefits
expressly payable under the terms of this Agreement or not released hereunder.

(ii)      My Factual Allegations Were Truthful: To the best of my knowledge, all
of the factual allegations I made that induced Semtech to enter into this
Agreement are true in all material respects.

(iii)     ADEA Release Requirements Have Been Satisfied: I understand that this
Agreement had to meet certain requirements to validly release any ADEA Causes of
Action I might have had, and I represent that all such requirements were
satisfied. (These requirements are that (1) my entering into this agreement had
to be knowing and voluntary (i.e., free from fraud, duress, coercion, or mistake
of fact); (2) this agreement had to be in writing and be understandable; (3) it
had to explicitly waive current ADEA Causes of Action; (4) it could not have
waived future ADEA Causes of Action; (5) it must have been paid for with
something to which I was not already entitled; (6) Semtech had to advise me in
writing to consult an attorney; (7) Semtech normally had to give me at least 21
days in which to consider my ADEA release; and (8) Semtech normally had to give
me at least 7 days within which to revoke my ADEA release after signing it.) I
further understand that if I had executed

 

Initialed

 

 

Employee

 

Company

 

 

A7

 


--------------------------------------------------------------------------------

 

this Agreement in connection with an employment termination program, I would
have been entitled to more time to consider this Agreement and to information
about other persons selected or eligible for the program under which I was
terminated; I represent that all factual or legal questions I had about whether
I was terminated pursuant to an employment termination program were answered
satisfactorily and that I was not terminated pursuant to such a program.

(j)          False Claims Representations and Promises: I have disclosed to
Semtech any information I have concerning any conduct involving Semtech or any
affiliate that I have any reason to believe may be unlawful or that involves any
false claims to the United States. I promise to cooperate fully in any
investigation Semtech or any affiliate undertakes into matters occurring during
my employment with Semtech or any affiliate. I understand that nothing in this
Agreement prevents my from cooperating with any U.S. government investigation.
In addition, to the fullest extent permitted by law, I hereby irrevocably assign
to the U.S. government any right I might have to any proceeds or awards in
connection with any false claims proceedings against Semtech or any affiliate.

(k)         Cooperation Required: I agree that, as requested by Semtech, I will
fully cooperate with Semtech or any affiliate in effecting a smooth transition
of my responsibilities to others. I also agree to make myself available upon
reasonable advance notice to meet with Semtech or its representative to provide
any facts or other information I may have regarding any matter related to my
duties while employed by Semtech.

(l)          Non-Solicitation. I agree that, for a period of twenty four months
following my Notice Date, I shall not, in any capacity, induce or solicit, or
attempt to induce or solicit, or cause any other person, business or entity to
induce or solicit, any person who at the time of such inducement or solicitation
is an employee of Semtech, to perform work or services in any capacity for any
other person or entity other than Semtech; or otherwise solicit, offer to employ
or retain, or aid another in similar actions, any then current employee of
Semtech; provided, however, that I shall be permitted to solicit my personal
assistant to continue to work for me or my successor employer.

(m)       This Release to be Kept Confidential: Except with respect to knowledge
that is available from perusing Semtech’s publicly available filings, I have not
disclosed and will never disclose the underlying facts that led up to the
settlement evidenced by this Agreement, or the terms, amount, or existence of
that settlement or this Agreement, to anyone other than a member of my immediate
family or my attorney or other professional advisor and, even as to such a
person, only if the person agrees to honor this confidentiality requirement.
Such a person’s violation of this confidentiality requirement is to be treated
as a violation by me. This subsection does not prohibit disclosures to the
extent necessary legally to enforce this Agreement or to the extent prohibited
by law, nor does it prohibit disclosures to the extent otherwise legally
required (but only if I notify Semtech of a disclosure obligation or request
within 1 day

 

Initialed

 

 

Employee

 

Company

 

 

A8

 


--------------------------------------------------------------------------------

 

after I learn of it and permit Semtech to take all steps it deems to be
appropriate to prevent or limit the required disclosure).

 

5.

Consequences of Violating Promises

(a)         General Consequences: In addition to any other remedies or relief
that may be available, Semtech and I agree to pay the other party’s attorneys’
fees (including in-house counsel costs) and damages the Released Parties or I,
respectively, may incur as a result of breaching a promise made in this
Agreement (such as by suing a Released Party over a released Claim or
disparaging me) or if any representation made in this Agreement was false when
made. We agree that the minimum damages for each breach will be a liquidated sum
equal to half of the attorneys’ fees each Released Party or me, as applicable,
incurs as a result of the breach, which is a reasonable estimate of the value of
the time the Released Party is likely to have to spend seeking a remedy for the
breach. I further agree that Semtech would be irreparably harmed by any actual
or threatened violation of Section 4 that involves Release-related disclosures
or disclosure or use of confidential information or trade secrets or
solicitation of employees, customers, or suppliers, and that Semtech will be
entitled to an injunction prohibiting me from committing any such violation.

(b)         Challenges to Validity: Should I attempt to challenge the
enforceability of the release of Claims in Section 3(b), I agree first (1) to
deliver a certified check to Semtech for all amounts I have received on account
of my release of Claims because I signed this Agreement, plus 8 percent interest
per annum, (2) to direct in writing that all future benefits or payments I am to
receive because I signed this Agreement be suspended, and (3) to invite Semtech
to cancel this Agreement. If Semtech accepts my offer, this Agreement will be
canceled. If it rejects my offer, Semtech will notify me and deposit the amount
I repaid, plus all suspended future benefits and payments, in an
interest-bearing account pending a determination of the enforceability of this
Agreement. If the release of Claims in Section 3(b) is determined to be
enforceable, Semtech is to pay me the amount in the account, less any amounts I
owe Semtech. If the release of Claims in Section 3(b) is determined to be
unenforceable, the amount credited to the account shall be paid to the entities
that paid the consideration for this Agreement in proportion to their payments,
and the suspension of future benefits or payments shall become permanent.

6.          Consideration of Release. I acknowledge that, before signing this
Agreement, I was given at least 21 days in which to consider this Agreement. I
waive any right I might have to additional time within which to consider this
Agreement. I further acknowledge that: (1) I took advantage of the time I was
given to consider this Agreement before signing it; (2) I carefully read this
Agreement; (3) I fully understand it; (4) I am entering into it voluntarily; (5)
I am receiving valuable consideration in exchange for my execution of this
Agreement that I would not otherwise be entitled to receive; and (6) Semtech, in
writing, encouraged I to discuss this Agreement with my attorney (at my own
expense) before signing it, and that I did so to the extent I deemed
appropriate.

 

 

Initialed

 

 

Employee

 

Company

 

 

A9

 


--------------------------------------------------------------------------------

 

 

7.          Authority. Semtech represents and warrants that the undersigned has
the authority to act on behalf of Semtech and to bind Semtech and all who may
claim through it to the terms and conditions of this Agreement. I represent and
warrant that I have the capacity to act on my own behalf and on behalf of all
who might claim through I to bind them to the terms and conditions of this
Agreement. Each Party warrants and represents that there are no liens or claims
of lien or assignments in law or equity or otherwise of or against any of the
claims or causes of action released herein.

8.          No Representations. Each Party acknowledges that in deciding to sign
this Agreement, it has not relied upon any representations or statements that
are not specifically set forth in this Agreement.

9.          Severability. In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision.

10.        Entire Agreement. This agreement represents the entire agreement and
understanding between Semtech and me concerning my employment with and
separation from Semtech, and supersedes and replaces any and all prior
agreements and understandings concerning my relationship with Semtech and my
compensation by Semtech, other than my Employee Confidentiality Agreement and
Proprietary Rights Agreement, my Invention Assignment and Secrecy Agreement, my
Policy Regarding Confidential Information and Insider Trading for All Employees,
and my Employee Acknowledgement and Agreement.

11.        No Oral Modification. This agreement may only be amended in writing,
signed by me and an authorized representative of Semtech.

12.        Governing Law/Enforcement. This agreement shall be governed by the
laws of the State of California. The Parties agree to resolve any claims they
may have with each other (except for claims for temporary restraining orders or
preliminary injunctions to aid in arbitration only) through final and binding
arbitration in accordance with my Employee Acknowledgement and Agreement, which
is incorporated by reference herein.

13.        Counterparts. This agreement may be executed in counterparts, and
each counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

 

 

Initialed

 

 

Employee

 

Company

 

 

A10

 


--------------------------------------------------------------------------------

 

 

TAKE THIS RELEASE HOME, READ IT, AND CAREFULLY CONSIDER ALL OF ITS PROVISION
BEFORE SIGNING IT: IT INCLUDES A RELEASE OF KNOWN AND UNKNOWN CLAIMS AND ADEA
CAUSES OF ACTION. IF YOU WISH, YOU SHOULD TAKE ADVANTAGE OF THE FULL
CONSIDERATION PERIOD AFFORDED BY SECTION 6 AND YOU SHOULD CONSULT YOUR ATTORNEY.

The only lawsuits, charges, complaints, or claims I have filed to date relating
to my employment (including docket number and name) are:
______________________________________________________________
______________________________________________________________________________________.
I agree to cause the withdrawal or dismissal with prejudice of all of these
matters, to the extent still pending within 5 days after this Agreement becomes
irrevocable, and until such withdrawal or dismissal is accepted or ordered, no
amounts otherwise due I under this Agreement shall become payable.

 

Executed at _________, this _____ day of _____, 20___

________________________________________________

Employee

Executed at _________, this _____ day of _____, 20___

________________________________________________

Company

Re-executed after my __________________, 20__ Termination Date on this ____day
of ___________________, 20__.

__________________________________________________

Employee

 

 

Initialed

 

 

Employee

 

Company

 

 

A11

 


--------------------------------------------------------------------------------

 

 

 

STATEMENT OF COUNSEL

I represented Mohan Maheswaran (Employee) in negotiating the general release
(Release) dated [date] with Semtech Corporation (Company). I fully advised the
Employee of the scope, meaning, and legal effect of each provision contained in
the Release. The Employee acknowledged to me that the Employee carefully read
and fully understood all of the provisions of the Release, including the
provision by which the Employee released all of the Employee’s claims, both
known and unknown, against Semtech and all other related parties (Released
Parties).

I agree to be bound by any provisions in the Release relating to
confidentiality, nondisclosure, or the Employee’s or my attorney’s fees and
costs, to the same extent as if I, not the Employee, had executed that
agreement. Except to the extent otherwise explicitly provided for in the
Release, I agree that neither Semtech nor any of the Released Parties is
obligated to pay or will be paying any of those fees and costs, and I promise
never to seek to hold any of them liable for those fees and costs.

                                          
                                                 

[Attorney’s Name]

Date:                                           
                                    

 

 

 

A12

 

 

 